Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the letters are blurry.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2013/0128333 A1) in view of Fischer (US 2017/0313250 A1).

Regarding claim 1, Agrawal et al disclose a first vehicle (Fig. 5) having a self-adjusting mirror assembly having:
an interior portion (see Fig. 1, there is a space between the layers) and a variable reflectance element (14, para [0028], page 3, right column, lines 10-14) including a display monitor (Fig. 5, 51 and 52; Fig. 11, 112, para [0084]),
the reflectance element (14) and display monitor (51 and 52) functioning together to keep the display visible in all lighting conditions while limiting the reflective light (14 is an electro-chromic medium) from a second vehicle traveling behind the first vehicle (a rearview mirror views other vehicles traveling behind the vehicle itself).
The self-adjusting mirror assembly of Agrawal et al does not disclose an auto dimming function that is normally operative, and also a manual switch for disabling the auto dimming function at the option of the vehicle driver.
Fischer discloses a self-adjusting mirror assembly with an auto dimming function that is normally operative (para 2 and Fig. 5) and a manual switch (on/off button or key to start/stop the car) for disabling the auto dimming function (when car is turned off) at the option of the vehicle driver (the auto dimming function is disabled when a vehicle operator/driver turns off the vehicle).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the self-adjusting mirror assembly to include the auto dimming function what is normally operative and a manual switch for disabling function at the option of the vehicle driver as taught by Fischer for the purpose of obtaining readily available dimming function to aid the driver. 

Regarding claim 2, Agrawal et al discloses an electro-optic medium (14 is an electro-chromic medium) disposed between (Fig. 1) a first substrate (10) and a second substrate (11), the first substrate (10) contacting the electro-optic medium (14) on its interior side (see Fig. 1), the second substrate (11) having a metallic mirror reflector at its side (para [0028], page 3, right column, lines 2-5) contacted by the electro-optic medium (see Fig. 1), at least one light sensor and a control component which is responsive to a light level sensed by at least one light sensor to control mirror reflectance and monitor brightness (para [0047]).

Regarding claim 3, Agrawal et al discloses the mirror reflectance is adjustable by the light sensor and a monitor mounted in the interior portion (para [0047]), the reflectance element overlying the monitor (see Fig. 1, the reflectance element overlaying sensor 15), the mirror reflectance being controlled by the light sensor system, the monitor being viewable by adjusting the reflectance of the monitor brightness and contrast enabling the monitor to be visible by the vehicle drive in substantially all light conditions (paras [0047], [0052]).

Regarding claim 5, Agrawal et al discloses the control circuit establishes a reflectance level of the reflective element responsive to a ratio of glare light value on an ambient light value (para [0052] “basic glare sensing and powering electronics”).

Regarding claim 6, Agrawal et al discloses the control circuit establishes the reflectance level within a relatively linear value of the ratio of glare light value to ambient light value (para [0052]).

Regarding claim 8, in combination the mirror assembly of claim 2, further including a microprocessor to provide information to the vehicle driver (Fischer Fig. 6)

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/28/2022
/EUNCHA P CHERRY/               Primary Examiner, Art Unit 2872